Citation Nr: 0807559	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-21 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active military duty from October 1966 
to July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Due to the veteran's residence, however, 
his claims folder remains under the jurisdiction of the RO in 
St. Petersburg, Florida.

The veteran's claim for service connection for hypertension 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran contends that his currently-shown hypertension is 
secondary to his service-connected diabetes mellitus.

Relevant post-service medical records reflect a diagnosis of, 
and treatment for, hypertension.  In the report of a December 
2004 VA examination, the examiner confirmed this diagnosis, 
and noted that the condition was "somewhat poorly 
controlled" by the veteran's treatment regimen.  No 
microalbuminuria or any other end-organ damage was found.  
The examiner opined that because the veteran was diagnosed 
with hypertension approximately 15 years ago, which 
significantly predated his diagnosis of diabetes mellitus, 
"it is less likely that this patient's hypertension is 
secondary to his diabetes mellitus."  Importantly, however, 
the examiner did not provide an opinion regarding whether the 
veteran's hypertension was aggravated by his service-
connected diabetes mellitus.  Consequently, the Board finds 
that a remand is necessary to determine whether the veteran's 
hypertension is aggravated by his service-connected diabetes 
mellitus.  

Included in the claims folder is a letter dated in September 
2004 intended to satisfy the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) with regard to 
the veteran's service-connection claim.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This letter only 
included information concerning the evidence necessary to 
establish entitlement to service connection on  a direct 
basis.  A remand is, therefore, necessary to accord the AMC 
an opportunity to provide the veteran with proper 
notification of his service-connection claim, pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Lastly, in the substantive appeal, which was received by the 
RO in July 2006, the veteran reported continued care at the 
VA outpatient clinic in Jacksonville, Florida.  No reports of 
treatment at this facility after August 2000 are of record, 
and no attempt appears to have been made to obtain records of 
the veteran's current VA treatment.  Such an attempt should 
be made on remand.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should issue a VCAA 
notification letter to the veteran and 
his representative with regard to the 
issue of entitlement to service 
connection for hypertension, on both a 
direct basis and as secondary to 
service-connected diabetes mellitus.  

2.	Records of hypertension treatment 
received at the VA outpatient clinic in 
Jacksonville, Florida since August 2000 
should be obtained.  All available 
records should be associated with the 
claims folder.

The veteran should be scheduled for a 
VA examination to determine whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
the veteran's hypertension is 
aggravated (increased in severity) by 
the veteran's service-connected 
diabetes mellitus.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner, and a 
complete rationale should be provided 
for all opinions expressed.

3.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



